
	

114 SRES 583 IS: Amending the Standing Rules of the Senate to ensure that the Senate votes on whether to confirm judicial nominees. 
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 583
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Udall submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		RESOLUTION
		Amending the Standing Rules of the Senate to ensure that the Senate votes on whether to confirm
			 judicial nominees. 
	
	
 1.Votes on judicial nomineesRule XXXI of the Standing Rules of the Senate is amended by adding at the end the following:
			
 8. (a)Not later than 180 days after the date on which a judicial nomination made by the President is received, the Senate shall vote on—
 (1)whether the Senate will advise and consent to the judicial nomination; or
 (2)a motion to invoke cloture on the judicial nomination. (b)Except as provided in subparagraph (c), if the Senate does not vote on whether the Senate will advise and consent to a judicial nomination or a motion to invoke cloture on the judicial nomination during the period described in subparagraph (a), on the first day on which the Senate is in session after the end of the period described in subparagraph (a)—
 (1)if the judicial nomination was referred to a committee and has not been reported, the committee shall be discharged from further consideration of the judicial nomination and the judicial nomination shall be placed on the calendar without any intervening action or debate;
 (2)the Senate shall proceed to the judicial nomination without any intervening action or debate; (3)the Senate shall proceed to the question Is it the sense of the Senate that the debate shall be brought to a close? with respect to the judicial nomination, in the same manner as if a motion to invoke cloture had been made under rule XXII, except that there shall be not more than 4 hours of debate on such question; and
 (4)it shall not be in order to move to proceed to the consideration of any other matter until such question is disposed of.
 (c)Subparagraph (b) shall not apply to a judicial nomination if, before the end of the period described in subparagraph (a), the committee to which the judicial nomination has been referred votes to report the judicial nomination unfavorably.
 (d)In this paragraph, the term judicial nomination means the nomination of an individual to serve as a judge or justice appointed to hold office during good behavior.
				.
		
